Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 7, 2009 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] (Check appropriate box or boxes) NATIONWIDE VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 1200 RIVER ROAD, CONSHOHOCKEN, PENNSYLVANIA 19428 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) (484) 530-1300 (Registrant's Area Code and Telephone Number) Send Copies of Communications to: ALLAN J. OSTER, ESQ. MS. BARBARA A. NUGENT, ESQ. 1, SUITE 1000 STRADLEY, RONON, STEVENS, &YOUNG LLP CONSHOHOCKEN, PENNSYLVANIA 19428 2 (NAME AND ADDRESS OF AGENT FOR SERVICE) PHILADELPHIA, PENNSYLVANIA 19103 Approximate Date of Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of securities being registered: Class I and Class II shares of beneficial interest, without par value, of NVIT Multi-Manager Mid Cap Growth Fund, one series of the Registrant. No filing fee is due because Registrant is relying on section 24(f) of the Investment Company Act of 1940, as amended. Class II shares of beneficial interest, without par value, of NVIT Investor Destinations Moderate Fund, one series of the Registrant. No filing fee is due because Registrant is relying on section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective onFebruary 6, 2009pursuant to Rule 488 under the Securities Act of 1933, as amended. NATIONWIDE VARIABLE INSURANCE TRUST 1200 River Road Suite 1000 Conshohocken, Pennsylvania 19428 (800) 848-0920 NVIT Mid Cap Growth Fund JPMorgan NVIT Balanced Fund IMPORTANT SHAREHOLDER INFORMATION Enclosed is a Notice, Proxy Statement, and proxy card(s)/voting instruction form(s) for a Special Meeting of Shareholders (the Meeting) relating to the series listed above (singly, a Fund, and collectively, the Funds) of Nationwide Variable Insurance Trust (the Trust). The Meeting is scheduled for April 14, 2009, at 10:00 a.m., Eastern time, at 1200 River Road, Suite 1000, Conshohocken, Pennsylvania 19428. The purpose of the Meeting is to vote on important proposals (the Proposals) that affect each of the Funds and your investment in one or both Funds. As a shareholder of one or both Funds, you have the opportunity to voice your opinion on the matters that affect your Fund. This package contains information about the Proposals and the materials to use when voting by mail, by telephone or through the Internet. The Proposals have been carefully reviewed by the Board of Trustees of the Trust (the Board). The Board believes that the Proposals are in the best interests of shareholders of the Funds. The Board recommends that you vote FOR the Proposals. Whether or not you plan to attend the Meeting, please take a few minutes to read the enclosed materials and cast your vote promptly. To cast your vote, simply complete the proxy card(s)/voting instruction form(s) enclosed in this package. Be sure to sign and date the card(s) before mailing them in the postage-paid envelope. You also may vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the web site indicated on your proxy card(s)/voting instruction form(s) and follow the recorded or online instructions. Your vote is extremely important, no matter how large or small your holdings may be. It is important that your vote be received by the date of the Meeting. Shareholders who execute proxies may revoke them at any time before they are voted by filing a written notice of revocation with the Trust, by delivering a duly executed proxy bearing a later date or by attending the Meeting and voting in person. If you have any questions before you vote, please call [INSERT] , the Trusts proxy agent, toll-free at [INSERT] . You may also receive a telephone call from one of [INSERT] proxy solicitation agents asking you to vote your shares. Thank you for your participation in these important initiatives. TELEPHONE AND INTERNET VOTING For your convenience, you also may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. 1 NATIONWIDE VARIABLE INSURANCE TRUST 1200 River Road Suite 1000 Conshohocken, Pennsylvania 19428 (800) 848-0920 NVIT Mid Cap Growth Fund JPMorgan NVIT Balanced Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on: April 14, 2009 To the shareholders of each of the series listed above of Nationwide Variable Insurance Trust, a Delaware statutory trust (the Trust) and to the owners of variable life insurance policies or variable annuity contracts entitled to give voting instructions to the shareholders of such series: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the series listed above of the Trust will be held on April 14, 2009, at 10:00 a.m., Eastern time, at 1200 River Road, Suite 1000, Conshohocken, Pennsylvania 19428. The purpose of the Meeting is to vote on each of the following proposals (the Proposals): 1. To approve a Plan of Reorganization by the Trust, on behalf of two of its series, NVIT Multi-Manager Mid Cap Growth Fund (the Multi-Manager Fund) and NVIT Mid Cap Growth Fund (the Mid Cap Growth Fund), which provides for: (i) the acquisition by the Multi-Manager Fund of substantially all of the property, assets and goodwill of the Mid Cap Growth Fund, in exchange solely for shares of the Multi-Manager Fund; (ii) the pro rata distribution of shares of the Multi-Manager Fund to the shareholders of the Mid Cap Growth Fund; and (iii) the dissolution of the Mid Cap Growth Fund. 2. To approve a Plan of Reorganization and Liquidation by the Trust, on behalf of two of its series, NVIT Investor Destinations Moderate Fund (the ID Moderate Fund) and JPMorgan NVIT Balanced Fund (the Balanced Fund), which provides for: (i) the acquisition by the ID Moderate Fund of substantially all of the property, assets and goodwill of the Balanced Fund, in exchange solely for shares of the ID Moderate Fund; (ii) the pro rata distribution of shares of the ID Moderate Fund to the shareholders of the Balanced Fund; and (iii) the dissolution of the Balanced Fund. 3. To vote upon any other business as may properly come before the Meeting or any adjournment(s) thereof. The attached Proxy Statement/Prospectus provides additional information about the Proposals. Shareholders of record of the Mid Cap Growth Fund and the Balanced Fund and as of the close of business on January 23, 2009 are entitled to notice of and to vote at the Meeting and at any adjournment(s) or postponement(s) thereof. Whether or not you plan to attend the Meeting in person, please vote your shares. The persons named as proxies will vote in their discretion on any other business that may properly come before the Meeting or any adjournment(s) or postponements(s) thereof. By Order of the Board of Trustees, Eric E. Miller, Secretary [INSERT DATE] Your vote is important. In order to avoid the expense of additional solicitations, we urge you to complete, sign, date and return the enclosed proxy card(s) or voting instruction form(s) as soon as possible. For your convenience, the enclosed addressed envelope requires no postage. i IMPORTANT INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSALS Below is a brief overview of Proposal 1 and Proposal 2 to be voted upon at the meeting of shareholders scheduled for April 14, 2009 (the Meeting). Your vote is important. Please read the full text of the Proxy Statement/Prospectus, which you should retain for future reference. If you need another copy of the Proxy Statement/Prospectus, please call Nationwide Variable Insurance Trust (the Trust) at (800) 848-0920. We appreciate your decision to invest with the Trust and we look forward to helping you achieve your financial goals. What proposal(s) am I being asked to vote on? With regard to Proposal 1, shareholders of the NVIT Mid Cap Growth Fund (the Mid Cap Growth Fund) are being asked to vote to approve a Plan of Reorganization by the Trust, on behalf of two of its series, the NVIT Multi-Manager Mid Cap Growth Fund (the Multi-Manager Fund) and the Mid Cap Growth Fund. With regard to Proposal 2, shareholders of the JPMorgan NVIT Balanced Fund (the Balanced Fund) are being asked to vote to approve a Plan of Reorganization and Liquidation by the Trust, on behalf of two of its series, the NVIT Investor Destinations Moderate Fund (the ID Moderate Fund) and the Balanced Fund. Proposal 1 : TO APPROVE A PLAN OF REORGANIZATION What reorganization is the Board proposing? Shareholders of the Mid Cap Growth Fund are being asked to consider and approve a reorganization (the Transaction) that will have the effect of reorganizing the Mid Cap Growth Fund with and into the Multi-Manager Fund. Why has the Board proposed this reorganization? The Mid Cap Growth Fund and the Multi-Manager Fund have compatible investment objectives, policies and restrictions. The Multi-Manager Fund has gathered a positive inflow of assets since launching on March 25, 2008, while the Mid Cap Growth Fund has lost a significant portion of its assets over the past 12 months. It is likely that the proposed reorganization would benefit shareholders of the Mid Cap Growth Fund by providing greater asset growth opportunities which may increase fund assets and ultimately could lead to economies of scale. How will the Transaction benefit shareholders? The Board of Trustees of the Trust (the Board) considered a number of factors before approving the Transaction. After considering these factors, the Board concluded that shareholders will potentially benefit from the Transaction in the following ways: The investment strategies and policies of the Mid Cap Growth Fund are substantially similar, but not identical to, the investment strategies and policies of the Multi-Manager Fund. The portfolio of the Mid Cap Growth Fund has historically been managed in substantially the same manner as the portfolio of the Multi-Manager Fund, which should allow for a relatively smooth transition for shareholders of the Mid Cap Growth Fund if the Transaction is approved. The Multi-Manager Fund has a similar performance record over the latest three-month period and a stronger performance record over the latest six-month period as compared to the Mid Cap Growth Fund (the Multi-Manager Fund has not yet completed a full fiscal year, therefore, one-, two-, three- and five-year period performance results are not available). ( Past performance is not a guarantee of future results .) Shareholders of the Mid Cap Growth Fund and the Multi-Manager Fund potentially could benefit by the growth in assets realized by combining the Funds because a larger fund can potentially realize cost savings due to economies of scale from the spreading of fixed costs over a larger asset base. ( There can be no assurance, however, that such savings will be realized. ) The net expenses for the Multi-Manager Fund, both before and after the Transaction, are lower than the net expenses of the Mid Cap Growth Fund. The Transaction will be structured as a tax-free reorganization so that for federal income tax purposes: (i) shareholders of the Mid Cap Growth Fund will not recognize any gain or loss as a result of the exchange of their shares of the Mid Cap Growth Fund for shares of the Multi-Manager Fund; and (ii) the Multi-Manager Fund and its shareholders will not recognize any gain or loss upon receipt of the Mid Cap Growth Funds assets. How will the Transaction work? If shareholders of the Mid Cap Growth Fund approve the Plan of Reorganization, substantially all of the Mid Cap Growth Funds assets will be transferred to the Multi-Manager Fund in exchange for the Multi-Manager Funds shares equal in value to the assets of the Mid Cap Growth Fund that are transferred to the Multi-Manager Fund. The Multi-Manager Fund shares will then be distributed pro rata to the Mid Cap Growth Funds shareholders and the Mid Cap Growth Fund will be liquidated and dissolved. The Transaction will result in shares of the Mid Cap Growth Fund being exchanged for Multi-Manager Fund shares equal in value (but having a different price per share and, for certain share classes, a different class of shares) to shares of the Mid Cap Growth Fund. More detailed information about the transfer of assets by the Mid Cap Growth Fund and the issuance of shares by the Multi-Manager Fund can be found in the Proxy Statement/Prospectus. 2 Will Portfolio Management change? Yes. While Nationwide Fund Advisors (NFA) manages the investment of the Funds assets and supervises the daily business affairs of the Funds, subject to the supervision of the Board, NFA also determines the allocation of the Funds assets among one or more subadvisers and evaluates and monitors the performance of any such subadvisers. The Multi-Manager Funds subadvisers are Neuberger Berman Management Inc. and American Century Investment Management and the Mid Cap Growth Funds subadviser is NorthPointe Capital LLC. Further information about each subadviser and portfolio managers can be found in the Proxy Statement/Prospectus. What is the anticipated timetable for the Transaction? The shareholder meeting is scheduled for April 14, 2009. It is currently anticipated that the Transaction, if approved by shareholders, should occur on or before April 30, 2009. Whether or not you plan to attend the Meeting, please vote your shares by mail, by telephone, or through the Internet. If you determine at a later date that you wish to attend this Meeting, you may revoke your proxy and vote in person, as provided in the attached Proxy Statement/Prospectus. Proposal 2 : TO APPROVE A PLAN OF REORGANIZATION AND LIQUIDATION What reorganization is the Board proposing? Shareholders of the Balanced Fund are being asked to consider and approve a reorganization (the Transaction) that will have the effect of reorganizing the Balanced Fund with and into the ID Moderate Fund. Why has the Board proposed this reorganization? The Balanced Fund and the ID Moderate Fund have compatible investment objectives, policies and restrictions. As of October 31, 2008, the ID Moderate Fund had approximately $2.2 billion in assets, while the Balanced Fund lost a significant portion of its assets over the past 12 months and has approximately $109.3 million in assets. It is likely that the proposed reorganization would benefit shareholders of the Balanced Fund by providing greater potential distribution opportunities which may increase fund assets and ultimately could lead to economies of scale. How will the Transaction benefit shareholders? The Board of Trustees of the Trust (the Board) considered a number of factors before approving the Transaction. After considering these factors, the Board concluded that shareholders will potentially benefit from the Transaction in the following ways: 3 The investment strategies and policies of the Balanced Fund are similar to the investment strategies and policies of the ID Moderate Fund. At a broad level, both Funds are targeted at similar asset allocations, which should allow for a relatively smooth transition for shareholders of the Balanced Fund if the Transaction is approved. The ID Moderate Fund had substantially better performance than the Balanced Fund for the trailing 1-year, 3-year and 5-year periods. ( Past performance is not a guarantee of future results .) Shareholders of the Balanced Fund and the ID Moderate Fund potentially could benefit by the growth in assets realized by combining the Funds because a larger fund can potentially realize cost savings due to economies of scale from the spreading of fixed costs over a larger asset base. ( There can be no assurance, however, that such savings will be realized. ) The net expenses for the ID Moderate Fund, both before and after the Transaction, are lower than the net expenses of the Balanced Fund. Due to the liquidation of the Balanced Funds portfolio to cash prior to the closing of the Transaction, its transfer of cash to the ID Moderate Fund at the time of the closing, and the ID Moderate Fund use of such cash to purchase shares of underlying mutual funds (the Underlying Funds), the Transaction, while not free from doubt, should not qualify as a tax-free reorganization. However, as a practical matter, investors in the Balanced Fund should not incur any adverse tax consequences on account of the Transaction because the investors hold shares through variable annuity and variable life insurance contracts, which contracts themselves provide for the deferral of taxable income and gains. The ID Moderate Fund and its shareholders will not recognize any gain or loss upon receipt of the Balanced Funds assets. How will the Transaction work? If shareholders of the Balanced Fund approve the Plan of Reorganization and Liquidation, substantially all of the Balanced Funds assets will be reduced to cash prior to the Closing Date (as defined in the Proxy Statement/Prospectus) and, at the closing, the Balanced Fund will deliver cash denominated in U.S. currency to the ID Moderate Fund in exchange for the ID Moderate Funds shares equal in value to the amount of cash that the Balanced Fund delivered to the ID Moderate Fund. The ID Moderate Fund shares will then be distributed pro rata to the Balanced Funds shareholders and the Balanced Fund will be liquidated and dissolved. The Transaction will result in shares of the Balanced Fund being exchanged for ID Moderate Fund shares equal in value (but having a different price per share and a different class of shares, as well as different fees and expenses) to shares of the Balanced Fund. More detailed information about the transfer of assets by the Balanced Fund and the issuance of shares by the ID Moderate Fund can be found in the Proxy Statement/Prospectus. Will Portfolio Management change? 4 Yes. While Nationwide Fund Advisors manages the investment of the Funds assets and supervises the daily business affairs of the Funds, subject to the supervision of the Board, NFA also determines the allocation of the Balanced Funds assets among one or more subadvisers and evaluates and monitors the performance of any such subadvisers. The Balanced Fund is managed by a subadviser, JPMorgan Investment Management, Inc. For the ID Moderate Fund, NFA allocates the ID Moderate Funds assets according to its target allocations for each asset class and the Underlying Funds. NFA then monitors this allocation, as well as factors that could influence the allocations, such as market and economic conditions. NFA is responsible for making changes to allocations from time to time as appropriate given the risk profile and individual strategies of the ID Moderate Fund and in order to achieve the ID Moderate Funds investment objective. Further information about NFA and portfolio managers can be found in the Proxy Statement/Prospectus. What is the anticipated timetable for the Transaction? The shareholder meeting is scheduled for April 14, 2009. It is currently anticipated that the Transaction, if approved by shareholders, should occur on or before April 30, 2009. Whether or not you plan to attend the Meeting, please vote your shares by mail, by telephone, or through the Internet. If you determine at a later date that you wish to attend this Meeting, you may revoke your proxy and vote in person, as provided in the attached Proxy Statement/Prospectus. COMMON QUESTIONS AND GENERAL INFORMATION Has the Board of Trustees approved the Proposals? Yes. The Board has unanimously approved the Proposals and recommends that you vote to approve them. How many votes am I entitled to cast? As a shareholder, you are entitled to one vote for each full share and a fractional vote for each fractional share of the Funds that you own on the record date. Mid Cap Growth Funds shareholders may only vote for Proposal 1, and the Balanced Funds shareholders may only vote for Proposal 2. If you are a shareholder of both Funds, please vote for Proposal 1 and Proposal 2. The record date is January 23, 2009. How do I vote my shares? You can vote your shares by completing and signing the enclosed proxy card and mailing it in the enclosed postage-paid envelope. You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may also vote through the Internet by visiting [Internet] and following the on-line instructions. If you need any assistance, or have any questions regarding the proposal or how to vote your shares, please call [INSERT] , the Funds proxy solicitor, at [INSERT] . 5 How do I sign the proxy card? Please sign exactly as your name appears on the proxy card. When shares are held by joint tenants, at least one holder should sign. When signing in a fiduciary capacity, such as executor, administrator, trustee, attorney, guardian, etc., please so indicate. Corporate and partnership proxies should be signed by an authorized person indicating the persons title. How can I find more information on the Proposals? You should read the Proxy Statement/Prospectus that provides details regarding the proposals. If you have any questions, please call [INSERT] , the proxy solicitor, at [INSERT] . 6 PROXY STATEMENT/PROSPECTUS TABLE OF CONTENTS Proposal 1: To Approve a Plan of Reorganization for the Mid Cap Growth Fund Page Summary What is the purpose of Proposal 1? How do the investment objectives, strategies and policies of the Mid Cap Growth Fund and the Multi-Manager Fund compare? What are the principal risks associated with investments in the Mid Cap Growth Fund and the Multi-Manager Fund? What are the general tax consequences of the Transaction? Who manages the Funds? What are the fees and expenses of the Funds and what might they be after the Transaction? How do the performance records of the Funds compare? Where can I find more financial information about the Funds? What are other key features of the Funds? Reasons for the Transaction Information About the Transaction and the Plan How will the Transaction be carried out? Who will pay the expenses of the Transaction? What are the tax consequences of the Transaction? What should I know about shares of the Multi-Manager Fund? What are the capitalizations of the Funds and what might the capitalizations be after the Transaction? Comparison of Investment Objectives, Strategies, Policies and Risks Are there any significant differences between the investment objectives of the Mid Cap Growth Fund and the Multi-Manager Fund? Are there any significant differences between the investment strategies and policies of the Mid Cap Growth Fund and the Multi-Manager Fund? How do the fundamental investment restrictions of the Funds differ? What are the risk factors associated with investments in the Funds? What vote is necessary to approve the Plan? Proposal 2: To Approve a Plan of Reorganization and Liquidation for the Balanced Fund Summary What is the purpose of Proposal 2? How do the investment objectives, strategies and policies of the Balanced Fund and the ID Moderate Fund compare? What are the principal risks associated with investments in the Balanced Fund and the ID Moderate Fund? What are the general tax consequences of the Transaction? Who manages the Funds? What are the fees and expenses of the Funds and what might they be after the Transaction? How do the performance records of the Funds compare? Where can I find more financial information about the Funds? What are other key features of the Funds? Reasons for the Transaction ii Information About the Transaction and the Plan How will the Transaction be carried out? Who will pay the expenses of the Transaction? What are the tax consequences of the Transaction? What should I know about shares of the ID Moderate Fund? What are the capitalizations of the Funds and what might the capitalizations be after the Transaction? Comparison of Investment Objectives, Strategies, Policies and Risks Are there any significant differences between the investment objectives of the Balanced Fund and the ID Moderate Fund? Are there any significant differences between the investment strategies and policies of the Balanced Fund and the ID Moderate Fund? How do the fundamental investment restrictions of the Funds differ? What are the risk factors associated with investments in the Funds? What vote is necessary to approve the Plan? More Information About the Funds Voting Information Principal Holders of Shares EXHIBITS Exhibit A  Form of Plan of Reorganization Exhibit B  Form of Plan of Reorganization and Liquidation Exhibit C  Principal Holders of Shares as of Record Date iii NATIONWIDE VARIABLE INSURANCE TRUST 1200 River Road Suite 1000 Conshohocken, Pennsylvania 19428 (800) 848-0920 PROXY STATEMENT/PROSPECTUS Dated [INSERT] Acquisition of the Assets of: Acquisition of the Assets of: NVIT MID CAP GROWTH FUND JPMORGAN NVIT BALANCED FUND (a series of Nationwide Variable Insurance Trust) (a series of Nationwide Variable Insurance Trust) By and in exchange for shares of: By and in exchange for shares of: NVIT MULTI-MANAGER MID CAP GROWTH NVIT INVESTOR DESTINATIONS MODERATE FUND FUND (a series of Nationwide Variable Insurance Trust) (a series of Nationwide Variable Insurance Trust) This Proxy Statement/Prospectus solicits proxies to be voted at a meeting (the Meeting) of shareholders of NVIT Mid Cap Growth Fund (the Mid Cap Growth Fund) and JPMorgan NVIT Balanced Fund (the Balanced Fund), each a series of Nationwide Variable Insurance Trust (the Trust). The Mid Cap Growth Fund and the Balanced Fund are also referred to individually as an Acquired Fund and collectively as the Acquired Funds. The Meeting has been called by the Board of Trustees of the Trust (the Board) to vote on the approval of the proposals (the Proposals), as more fully described below. The principal office of the Trust is 1200 River Road, Suite 1000, Conshohocken, Pennsylvania 19428. You can reach the offices of the Trust by telephone by calling (800) 848-0920. The Meeting is scheduled for April 14, 2009, at 10:00 a.m., Eastern time, at 1200 River Road, Suite 1000, Conshohocken, Pennsylvania 19428. The Board, on behalf of the Acquired Funds, is soliciting these proxies. This Proxy Statement/Prospectus will first be sent to shareholders on or about [INSERT DATE] . This Proxy Statement/Prospectus sets forth concisely information about an investment in the NVIT Multi-Manager Mid Cap Growth Fund (the Multi-Manager Fund), which is relevant if you are a shareholder of the Mid Cap Growth Fund, and the NVIT Investor Destinations Moderate Fund (the ID Moderate Fund), which is relevant if you are a shareholder of the Balanced Fund, in each case that you should know before voting on the Proposal(s). You should retain it for future reference. The Multi-Manager Fund is a diversified series of the Trust and the ID Moderate Fund is a non-diversified series of the Trust. The Multi-Manager Fund and the ID Moderate Fund are also referred to individually as an Acquiring Fund and collectively as the Acquiring Funds. A Statement of Additional Information dated [INSERT DATE] (the Statement of Additional Information), relating to this Proxy Statement/Prospectus contains more information about the Acquiring Funds, the Acquired Funds (each, a Fund and, collectively, the Funds) and the Proposals, and has been filed with the U.S. Securities and Exchange Commission (the SEC) and is incorporated herein by reference. Additional information about the Acquiring Funds can be viewed online or downloaded from the EDGAR database without charge on the SECs Internet site at www.sec.gov. Shareholders can review and copy information about the Acquiring Funds and the Trust by visiting the Public Reference Room, U.S. Securities and Exchange Commission, treet, N.E., Washington, DC 20549-0102. Shareholders can obtain copies, upon payment of a duplicating fee, by sending an e-mail request to publicinfo@sec.gov or by writing the Public Reference Room at the address above. Information on the operation of the Public Reference Room may be obtained by calling 1-202-551-8090. 1 The prospectus of the Multi-Manager Fund dated March 24, 2008 (as revised May 1, 2008) (the Multi-Manager Fund Prospectus) and the prospectus of the ID Moderate Fund dated May 1, 2008 (the ID Moderate Fund Prospectus), each as amended to date (each, an Acquiring Fund Prospectus), are included with and are considered a part of this Proxy Statement/Prospectus, and are intended to provide you with information about the Acquiring Funds. The prospectus of the Mid Cap Growth Fund dated May 1, 2008 (the Mid Cap Growth Fund Prospectus) and the prospectus of the Balanced Fund dated May 1, 2008 (the Balanced Fund Prospectus), each as amended to date (each, an Acquired Fund Prospectus), provide additional information about the Acquired Funds and are incorporated herein by reference. You can request a free copy of the Statement of Additional Information, each Acquiring Fund Prospectus, each Acquired Fund Prospectus, the Annual Report to Shareholders of the Acquiring Funds or the Acquired Funds, as applicable, for the fiscal year ended December 31, 2007 and December 31, 2008 (when available) (collectively, the Annual Report) or the Semi-Annual Report to Shareholders of the Acquiring Funds or the Acquired Funds, as applicable, for the period ended June 30, 2008, by calling 1-800-848-6331, or by writing to the Trust at Attention: 1200 River Road, Suite 100, Conshohocken, Pennsylvania 19428. This Proxy Statement/Prospectus is also being furnished in connection with the solicitation of voting instructions by Nationwide Life Insurance Company and Nationwide Life and Annuity Insurance Company (collectively, Nationwide Life) and certain other insurance companies (each, a Participating Insurance Company and collectively, the Participating Insurance Companies) from owners of variable annuity contracts and variable insurance policies (collectively, variable contracts) having contract values allocated to a subaccount of a Nationwide Life or Participating Insurance Company separate account invested in shares of the Funds. For purposes of this Proxy Statement, the terms you, your, and shareholder refer to both variable contract owners who invest in the Funds through their variable contracts as well as Nationwide Life and the Participating Insurance Companies and other direct shareholders of the Funds. Like all mutual funds, the SEC has not approved or disapproved these securities or passed upon the adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other U.S. government agency. Mutual fund shares involve investment risks, including the possible loss of principal. WHAT ARE SHAREHOLDERS BEING ASKED TO VOTE ON? Not all of the Proposals described in this Proxy Statement/Prospectus affect each Acquired Fund. Specifically, not all shareholders will be voting on each of Proposals 1 and 2. The table below indicates which Acquired Funds shareholders will be voting on the Proposals described in this Proxy Statement/Prospectus. Proposal Summary Fund Whose Shareholders are Entitled to Vote 1. To approve a Plan of Reorganization by the Trust, on behalf of two of its series, the Multi-Manager Fund and the Mid Cap Growth Fund, which provides for: (i) the acquisition by the Multi-Manager Fund of substantially all of the property, assets and goodwill of the Mid Cap Growth Fund, in exchange solely for shares of the Multi- Manager Fund; (ii) the pro rata distribution of shares of the Multi-Manager Fund to the shareholders of the Mid Cap Growth Fund; and (iii) the dissolution of the Mid Cap Growth Fund. Mid Cap Growth Fund 2. To approve a Plan of Reorganization and Liquidation by the Trust, on behalf of two of its series, the ID Moderate Fund and the Balanced Fund, which provides for: (i) the acquisition by the ID Moderate Fund of Balanced Fund, voting separately by share class 2 substantially all of the property, assets and goodwill of the Balanced Fund, in exchange solely for shares of the ID Moderate Fund; (ii) the pro rata distribution of shares of the ID Moderate Fund to the shareholders of the Balanced Fund; and (iii) the dissolution of the Balanced Fund. 3 PROPOSAL 1 TO APPROVE A PLAN OF REORGANIZATION FOR THE MID CAP GROWTH FUND Shareholders of the Mid Cap Growth Fund are being asked to consider and approve a Plan of Reorganization (the Plan) that will have the effect of reorganizing the Mid Cap Growth Fund with and into the Multi-Manager Fund as summarized below. The Plan provides for: (i) the acquisition by the Multi-Manager Fund of substantially all of the property, assets and goodwill of the Mid Cap Growth Fund in exchange solely for shares of the Multi-Manager Fund; (ii) the pro rata distribution of shares of the Multi-Manager Fund to shareholders of the Mid Cap Growth Fund; and (iii) the liquidation and dissolution of the Mid Cap Growth Fund. If the shareholders of the Mid Cap Growth Fund vote to approve the Plan, as a shareholder of the Mid Cap Growth Fund, you will receive Multi-Manager Fund shares equal in total value to your investment in the Mid Cap Growth Fund. The Mid Cap Growth Fund will then be liquidated. SUMMARY OF PROPOSAL 1 This is only a summary of certain information contained in the Proxy Statement/Prospectus. You should read the more complete information in the rest of this Proxy Statement/Prospectus, including the Plan, attached as Exhibit A, and the Multi-Manager Fund Prospectus included with this Proxy Statement/Prospectus. What is the purpose of Proposal 1? The Board approved the Plan for the Mid Cap Growth Fund and recommends that shareholders of the Mid Cap Growth Fund approve the Plan. If shareholders of the Mid Cap Growth Fund approve the Plan, substantially all of the Mid Cap Growth Funds assets will be transferred to the Multi-Manager Fund in exchange for the Multi-Manager Funds shares equal in value to the assets of the Mid Cap Growth Fund that are transferred to the Multi-Manager Fund. The Multi-Manager Fund shares will then be distributed pro rata to the Mid Cap Growth Funds shareholders and the Mid Cap Growth Fund will be liquidated and dissolved. The proposed transaction for the Mid Cap Growth Fund is referred to in this Proxy Statement/Prospectus as the Transaction. The Transaction, if approved for the Mid Cap Growth Fund, will result in your shares of the Mid Cap Growth Fund being exchanged for Multi-Manager Fund shares equal in value (but having a different price per share and, for certain share classes, a different class of shares) to your shares of the Mid Cap Growth Fund. This means that you will cease to be a shareholder of the Mid Cap Growth Fund and will become a shareholder of the Multi-Manager Fund. This exchange will occur on a date agreed to by the parties to the Plan (hereafter, the Closing Date), which is currently anticipated to occur on or before April 30, 2009. For the reasons set forth below under Reasons for the Transaction, the Board of the Trust has concluded that the Transaction is in the best interests of the Mid Cap Growth Fund and the Multi-Manager Fund. The Board has also concluded that the interests of the existing shareholders of the Mid Cap Growth Fund and the Multi-Manager Fund will not be diluted as a result of the Transaction. How do the investment objectives, strategies and policies of the Mid Cap Growth Fund and the Multi-Manager Fund compare? The investment objective of the Mid Cap Growth Fund is substantially similar, but not identical, to the investment objective of the Multi-Manager Fund. The Mid Cap Growth Fund seeks long-term capital appreciation. The Multi-Manager Fund seeks long-term capital growth. The Mid Cap Growth Funds and Multi-Manager Funds investment objectives are non-fundamental and may be changed by the Board without shareholder approval upon 60 days written notice to shareholders. In addition, the investment strategies and policies of the Mid Cap Growth Fund are substantially similar, but not identical, to the investment strategies and policies of the Multi-Manager Fund. Under normal circumstances, the Mid Cap Growth Fund and the Multi-Manager Fund invest at least 80% of the value of their respective net assets in equity securities issued by mid-cap companies, utilizing a growth style of investing. However, the Mid Cap Growth Fund and Multi-Manager Fund may use different approaches in achieving their investment objectives. 4 For further information about the investment objectives and policies of the Funds, see Comparison of Investment Objectives, Strategies, Policies and Risks below. What are the principal risks associated with investments in the Mid Cap Growth Fund and the Multi-Manager Fund? As with most investments, investments in the Mid Cap Growth Fund and the Multi-Manager Fund involve certain risks. There can be no guarantee against losses resulting from an investment in either the Mid Cap Growth Fund or Multi-Manager Fund, nor is there any assurance that either the Mid Cap Growth Fund or Multi-Manager Fund will achieve its investment objective. The risks associated with an investment in the Mid Cap Growth Fund are substantially similar to the risks associated with an investment in the Multi-Manager Fund. The Mid Cap Growth Fund and Multi-Manager Fund both invest in the stock market, which involves the risk of the portfolio losing value if the individual stocks that the portfolio invests in or the overall stock market that such stocks trade in decreases. Also, the Mid Cap Growth Fund and the Multi-Manager Fund both invest in mid-cap companies. For both Funds, mid-cap companies have market capitalizations similar to those of companies included in the Russell Midcap Index.
